SANDSTROM, Justice,
dissenting in part.
[¶ 23] Elizabeth Nuveen and Michiel Nuveen were married for 16 years. In the divorce, she received approximately one million dollars in property. The district court ordered him to pay her $7,500 per month in permanent spousal support, plus $4,250 per month in child support.
[¶ 24] She asks this Court to order $30,000 per month in permanent spousal support. At the time of the trial, she was 43 years old, and she has a college degree in communications.
[¶ 25] He asks that the spousal support be rehabilitative and the duration be limited.
[¶ 26] This Court has long stated that rehabilitative support is preferred over permanent support. See, e.g., Wiege v. Wiege, 518 N.W.2d 708, 711 (N.D.1994). “We prefer temporary rehabilitative support to remedy ... disadvantage, and indefinite permanent support is appropriate only if a spouse ‘cannot be adequately restored to independent economic status.’ Heley [v. Heley], 506 N.W.2d [715,] 720 [ (N.D.1993) ]. Therefore, a trial court should consider rehabilitative support first because it may eliminate the need for permanent support.” Id. Elizabeth Nuveen is in good health, and there is no reason *318not to expect at least some degree of rehabilitation.
[¶ 27] I agree with the majority that Elizabeth Nuveen’s spousal support should not be increased. I would remand for the district court to establish a reasonable time for rehabilitation.
[¶ 28] DALE V. SANDSTROM